[Cite as State ex rel. Dolgencorp, Inc. v. Indus. Comm., 130 Ohio St.3d 20, 2011-Ohio-4606.]




       THE STATE EX REL. DOLGENCORP, INC., APPELLEE, v. INDUSTRIAL
                     COMMISSION OF OHIO ET AL., APPELLANTS.
              [Cite as State ex rel. Dolgencorp, Inc. v. Indus. Comm.,
                         130 Ohio St.3d 20, 2011-Ohio-4606.]
Workers’ compensation—R.C. 4123.57(B)—Scheduled-loss compensation—Loss
        of vision—Effect of corrective surgery—State ex rel. Baker v. Coast to
        Coast Manpower, L.L.C., followed.
  (No. 2010-0124—Submitted August 8, 2011—Decided September 15, 2011.)
     APPEAL from the Court of Appeals for Franklin County, No. 08AP-1014,
                                     2009-Ohio-6565.
                                  __________________
        Per Curiam.
        {¶ 1} Appellant Joanne R. Simpson seeks compensation pursuant to R.C.
4123.57(B) for a total loss of left-eye vision. Simpson splashed bleach in her left
eye while working for appellee, Dolgencorp, Inc. (a.k.a. Dollar General). The eye
was copiously flushed at the emergency room, and several medications for
inflammation were prescribed.
        {¶ 2} Simpson lost little vision as a result of the accident, with three
doctors assessing her loss at 5 percent. She did, however, experience other
complications as a result of the accident, including light sensitivity, tearing,
excessive blinking, glare phenomena, and reduced depth perception.
        {¶ 3} In 2007, Simpson became a candidate for a corneal transplant. After
the procedure was performed, Simpson’s left-eye vision was 20/80 uncorrected
and 20/60 corrected.
        {¶ 4} Simpson requested scheduled-loss compensation under R.C.
4123.57(B), alleging that she had sustained a total loss of vision in her left eye
                             SUPREME COURT OF OHIO




due to the removal of her cornea. A staff hearing officer for appellant, Industrial
Commission of Ohio, agreed:
       {¶ 5} “The Staff Hearing Officer finds the injured worker sustained an
injury to her left eye as the result of a chemical splash in her eye. Following
treatment, it was determined that the injured worker needed a lens [sic, ‘cornea’]
transplant. The [cornea] was surgically removed on 08/28/2007. The surgical
removal of the [cornea] resulted in a total loss of use of the left eye. Therefore, a
total loss of use is awarded consistent with O.R.C. 4123.57(B).”
       {¶ 6} Further appeal was refused.
       {¶ 7} Dolgencorp filed a complaint in mandamus in the Court of Appeals
for Franklin County, alleging that the commission had abused its discretion in
awarding compensation for a total loss of vision. The court of appeals agreed and
issued a writ that ordered the commission to vacate its order and to issue a new
one that denied compensation for total loss of vision.
       {¶ 8} Simpson and the commission now appeal to this court as of right.
       {¶ 9} Pursuant to State ex rel. Baker v. Coast to Coast Manpower, L.L.C.,
129 Ohio St.3d 138, 2011-Ohio-2721, 950 N.E.2d 924, the judgment of the court
of appeals is affirmed.
                                                                Judgment affirmed.
       LUNDBERG STRATTON, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
       O’CONNOR, C.J., and PFEIFER and MCGEE BROWN, JJ., dissent for the
reasons stated in the dissenting opinion in State ex rel. Baker v. Coast to Coast
Manpower, L.L.C., 129 Ohio St.3d 138, 2011-Ohio-2721, 950 N.E.2d 924.
                              __________________
       Reminger Co., L.P.A., and Mick L. Proxmire, for appellee.
       Michael DeWine, Attorney General, and Charissa D. Payer, Assistant
Attorney General, for appellant Industrial Commission of Ohio.




                                         2
                               January Term, 2011




       Philip J. Fulton Law Office, Ross R. Fulton, and Philip J. Fulton, for
appellant Joanne R. Simpson.
                         ______________________




                                       3